Citation Nr: 0911246	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318. 

2. Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to 
December 1952.  He died in December 2003 at age 75.  The 
appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Nashville, Tennessee, which denied claims of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
and entitlement to service connection for the cause of the 
Veteran's death.

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran died in December 2003.  

2. At the time of the Veteran's death, service connection was 
in effect for post-traumatic stress disorder (PTSD), rated as 
100 percent disabling, and gunshot wound, muscle XIX, rated 
as 10 percent disabling.  A combined disability rating of 100 
percent was in effect as of August 1, 2001.

3.  The Veteran was not continuously rated totally disabled 
due to service-connected disabilities for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death; nor would he have been in receipt of such compensation 
in either case but for clear and unmistakable error in a 
prior decision.


CONCLUSION OF LAW

The criteria for DIC under the provisions of 38 U.S.C.A. § 
1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1318, the Board has determined 
that there is no legal entitlement to the claimed benefits as 
a matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  This matter involves an inquiry based upon the 
evidence of record prior to the Veteran's death and not based 
upon the development of new evidence.  As there is no dispute 
as to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for DIC.  38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).



II. DIC under the provisions of 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  For the reasons that 
follow, the Board concludes that entitlement to these 
benefits is not warranted.

At the time of the Veteran's death, service connection was in 
effect for PTSD, rated as 100 percent disabling, and gunshot 
wound, muscle XIX, rated as 10 percent disabling.  A combined 
disability rating of 100 percent was in effect as of August 
1, 2001.  

Under the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22, payment of DIC to a surviving spouse is authorized in 
cases where a veteran's death was not service-connected, 
provided that the veteran was in receipt of or "entitled to 
receive" compensation at the rate of a 100 percent (total) 
rating due to a service-connected disability for a period of 
at least five years from the date of his discharge or release 
from active duty, or for 10 or more years immediately 
preceding his death.  The total rating may be schedular or 
based on unemployability.

As a preliminary matter, the Board notes that the theory of 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under 38 U.S.C.A. § 1318 in this case.  
Pertinent case law has held that "hypothetical entitlement" 
consideration for DIC benefits under 38 U.S.C.A. § 1318 was 
allowable for claims filed prior to January 21, 2000, i.e., 
the effective date of the VA regulation prohibiting 
"hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005).  As the appellant's claim was received by VA 
in November 2004, such consideration is not warranted.

Under the revised VA regulation, "entitled to receive" means 
that the veteran filed a claim for disability compensation 
during his lifetime and one of the following circumstances is 
satisfied: (1) the veteran would have received total 
disability compensation at the time of death for a service-
connected disability rated totally disabling for the period 
specified but for clear and unmistakable error (CUE) 
committed in a VA decision on a claim filed during the 
veteran's lifetime; or (2) additional evidence submitted to 
VA before or after the veteran's death consisting solely of 
service department records that existed at the time of a 
prior VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally denied during 
the veteran's lifetime and for awarding a total service- 
connected disability rating retroactively; or (3) at the time 
of death the veteran had a service-connected disability rated 
totally disabling by VA, but was not receiving compensation 
because VA was paying the compensation to the veteran's 
dependents; VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of 
the veteran; the veteran had not waived retired or retirement 
pay in order to receive compensation; VA was withholding 
payments under the provisions of 10 U.S.C. § 1174(h)(2); VA 
was withholding payments because the veteran's whereabouts 
were unknown, but the veteran was otherwise entitled 
continued payments based on a total service-connected 
disability rating; or VA was withholding payments under 38 
U.S.C. § 5308 but determines that benefits were payable under 
38 U.S.C. §5309.  38 C.F.R. § 3.22(b).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  The requirements of 38 
U.S.C.A. § 1318 for an award of DIC benefits are not met.  
The Veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service or for 10 or more years prior to his death.  
The Veteran had a combined evaluation of 100 percent 
effective as of August 1, 2001.  At the time of his death in 
December 2003, the total disability rating had been in effect 
for less than 2 years and 5 months.  During his lifetime, the 
Veteran did not challenge the assigned effective date of his 
100 percent rating for PTSD.  

Moreover, in this case, the appellant has not claimed 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
based on the submission of new and material evidence to 
reopen a previously final VA decision, or argued that, but 
for the receipt of VA or military retirement pay, the Veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by schedular or unemployability rating from 
the date of the Veteran's discharge from service.  The Board 
also notes that neither the appellant nor her service 
representative has raised a claim of CUE in a final rating 
decision, pursuant to 38 C.F.R. § 3.105(a).  See Fugo v. 
Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 
242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).

As noted above, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as 
the Veteran was not entitled to receive 100 percent 
disability for either at least five years after his departure 
from active service or for at least the 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.




REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  After a thorough review of the claims 
folder, the Board finds that the issue must be remanded due 
to inadequate VCAA notice. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
,Vet. App. 342 (2007).  The Court also held that, unlike a 
claim to reopen, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.  
Nevertheless, the Court noted that although independent, the 
DIC claim and the underlying deceased spouse's claim for 
benefits are inextricably related.  Therefore, although not 
required, a recitation of the information contained in the 
deceased spouse's claims file would be helpful and would 
prevent unnecessary effort on the part of the surviving 
spouse in locating and providing documents already in 
possession of VA.  See Locklear v. Nicholson, 20 Vet. App. 
410, 414-15 (2006).

The December 2004 and July 2007 letters provided to the 
appellant in this case do not meet the notice standards, as 
described under Hupp.  In particular, these letters failed to 
identify the conditions for which the Veteran was service-
connected during his lifetime and the evidence required to 
support a claim where the cause of death was a condition not 
service-connected during his lifetime.  Therefore, this issue 
must be remanded in order to provide the appellant Hupp 
compliant notice of the requirements for 38 U.S.C.A. § 1310 
claims.

As this issue is being remanded for corrective VCAA notice, 
the Board finds that the appellant should also be advised to 
identify or submit evidence that may be relevant to 
supporting her claim, including any outstanding records of 
the Veteran's medical treatment at Memphis Gastroenterology 
Group and Baptist Memorial Hospital-Memphis (formerly Baptist 
East).  The AOJ should seek to obtain any records for which 
the appellant identifies and provides authorization.

If additional medical evidence is received, the claims file 
should be forwarded to a VA examiner to render a new opinion 
regarding the etiology of the Veteran's liver disease.  
Specifically, this opinion should address whether there is 
evidence of Hepatitis C or B, and if so, whether it may have 
been related to the Veteran's cause of death.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the appellant 
with corrective VCAA notice as to the 
claim of service connection for the cause 
of the Veteran's death.  Specifically, 
the notice must include a statement of 
the conditions the Veteran was service-
connected for at the time of his death 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).  This notice should also advise 
the appellant to identify or submit 
additional medical evidence in support of 
her claim, including any outstanding 
records of the Veteran's medical 
treatment at Memphis Gastroenterology 
Group and Baptist Memorial Hospital-
Memphis (formerly Baptist East).  

2. The AOJ should seek to obtain any 
records for which the appellant 
identifies and provides authorization.

3. If new evidence is received, the AOJ 
should refer the claims file to a VA 
examiner for an opinion regarding the 
etiology of the Veteran's liver disease.  
After reviewing the file, the examiner 
should render an opinion as to: (1) 
whether the Veteran had Hepatitis C or B 
during his lifetime; (2) if so, whether 
the Veteran's liver disease was a result 
of Hepatitis C or B; and (3) if so, 
whether Hepatitis C or B was a result of 
a disease or injury in service. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility." Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it. 

The examiner should provide a complete 
rationale for any opinion given.

4. Thereafter, the AOJ should 
readjudicate the claim on the merits.  
All new evidence received since the 
issuance of the August 2007 supplemental 
statement of the case (SSOC) should be 
considered.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


